EXHIBIT 10.9

 

PROMISSORY NOTE

 

$43,100,000.00

 

November 15, 2007

 

FOR VALUE RECEIVED, CHASE PARK PLAZA HOTEL, LLC, a Delaware limited liability
company (“Borrower”), hereby promises to pay to the order of BANK OF
AMERICA, N.A., a national banking association (“Payee”) under that certain Loan
Agreement (defined below) among Borrower, Bank of America, N.A. (together with
any and all of its successors and assigns, “Administrative Agent”), as agent for
the benefit of the lenders from time to time a party to that certain
Construction Loan Agreement (the “Loan Agreement”) dated of even date herewith,
without offset, in immediately available funds in lawful money of the United
States of America, at the Administrative Agent’s Office as defined in the Loan
Agreement, the principal sum of FORTY-THREE MILLION ONE HUNDRED THOUSAND AND
NO/100 DOLLARS ($43,100,000.00) (or the unpaid balance of all principal advanced
against this Note, if that amount is less), together with interest on the unpaid
principal balance of this Note from day to day outstanding as hereinafter
provided.

 

1.                                       Note; Interest; Payment Schedule and
Maturity Date. This Note is one of Notes referred to in Loan Agreement and is
entitled to the benefits thereof. The entire principal balance of this Note then
unpaid shall be due and payable at the times as set forth in the Loan Agreement.
Accrued unpaid interest shall be due and payable at the times and at the
interest rate as set forth in the Loan Agreement until all principal and accrued
interest owing on this Note shall have been fully paid and satisfied. Any amount
not paid when due and payable hereunder shall, to the extent permitted by
applicable Law, bear interest and if applicable a late charge as set forth in
the Loan Agreement.

 

2.                                       Security; Loan Documents. The security
for this Note includes a Deed of Trust, Security Agreement and Fixture Filing
(which, as it may have been or may be amended, restated, modified or
supplemented from time to time, is herein called the “Deed of Trust”) dated of
even date herewith from Borrower to PRLAP, Inc., Trustee, for the benefit of
Administrative Agent and the other lenders covering certain property in the City
of St. Louis, Missouri as more particularly described therein (the “Property”).
This Note, the Deed of Trust, the Loan Agreement and all other documents now or
hereafter securing, guaranteeing or executed by Borrower or Guarantor (as
defined in the Loan Agreement) in connection with the loan evidenced by this
Note (the “Loan”), are, as the same have been or may be amended, restated,
modified or supplemented from time to time, herein sometimes called individually
a “Loan Document” and together the “Loan Documents.”

 

3.                                       Defaults.

 

(a)                                  It shall be a default (“Default”) under
this Note and each of the other Loan Documents if (after giving effect to any
applicable notice, grace or cure periods) (i) any principal, interest or other
amount of money due under this Note is not paid in full when due, regardless of
how such amount may have become due; (ii) any covenant, agreement, condition,
representation or warranty herein or in any other Loan Documents is not fully
and timely performed, observed or kept; or (iii) there shall occur any default
or event of default under the

 

PROMISSORY NOTE - Page 1

 

--------------------------------------------------------------------------------


 

Deed of Trust or any other Loan Document. Upon the occurrence and during the
continuation of a Default, Administrative Agent, on behalf of Payee and the
other Lenders, (as defined in the Loan Agreement) shall have the rights to
declare the unpaid principal balance and accrued but unpaid interest on this
Note, and all other amounts due hereunder and under the other Loan Documents, at
once due and payable (and upon such declaration, the same shall be at once due
and payable), to foreclose any liens and security interests securing payment
hereof and to exercise any of its other rights, powers and remedies under this
Note, under any other Loan Document, or at Law or in equity.

 

(b)                                 All of the rights, remedies, powers and
privileges (together, “Rights”) of Administrative Agent, on behalf of Payee and
the other Lenders, provided for in this Note and in any other Loan Document are
cumulative of each other and of any and all other Rights at Law or in equity.
The resort to any Right shall not prevent the concurrent or subsequent
employment of any other appropriate Right. No single or partial exercise of any
Right shall exhaust it, or preclude any other or further exercise thereof, and
every Right may be exercised at any time and from time to time. No failure by
Administrative Agent, Payee or the other Lenders to exercise, nor delay in
exercising any Right, including but not limited to the right to accelerate the
maturity of this Note, shall be construed as a waiver of any Default or as a
waiver of any Right. Without limiting the generality of the foregoing
provisions, the acceptance by Payee from time to time of any payment under this
Note which is past due or which is less than the payment in full of all amounts
due and payable at the time of such payment, shall not (i) constitute a waiver
of or impair or extinguish the right of Administrative Agent, on behalf of
Payee, to accelerate the maturity of this Note or to exercise any other Right at
the time or at any subsequent time, or nullify any prior exercise of any such
Right, or (ii) constitute a waiver of the requirement of punctual payment and
performance or a novation in any respect.

 

(c)                                  If any holder of this Note retains an
attorney in connection with any Default or at maturity or to collect, enforce or
defend this Note or any other Loan Document in any lawsuit or in any probate,
reorganization, bankruptcy, arbitration or other proceeding, or if Borrower sues
any holder in connection with this Note or any other Loan Document and does not
prevail, then Borrower agrees to pay to each such holder, in addition to
principal, interest and any other sums owing to Payee hereunder and under the
other Loan Documents, all costs and expenses incurred by such holder in trying
to collect this Note or in any such suit or proceeding, including, without
limitation, attorneys’ fees and expenses, investigation costs and all court
costs, whether or not suit is filed hereon, whether before or after the Maturity
Date, or whether in connection with bankruptcy, insolvency or appeal, or whether
collection is made against Borrower or any guarantor or endorser or any other
person primarily or secondarily liable hereunder.

 

4.                                       Heirs, Successors and Assigns. The
terms of this Note and of the other Loan Documents shall bind and inure to the
benefit of the heirs, devisees, representatives, successors and assigns of the
parties. The foregoing sentence shall not be construed to permit Borrower to
assign the Loan except as otherwise permitted under the Loan Documents. As
further provided in the Loan Agreement, Payee may, at any time, sell, transfer,
or assign all on a portion of its interest in this Note, the Deed of Trust and
the other Loan Documents, as set forth in the Loan Agreement.

 

PROMISSORY NOTE - Page 2

 

--------------------------------------------------------------------------------


 

5.                                       General Provisions. Time is of the
essence with respect to Borrower’s obligations under this Note. If more than one
person or entity executes this Note as Borrower, all of said parties shall be
jointly and severally liable for payment of the indebtedness evidenced hereby.
Borrower on behalf of itself and all sureties, endorsers, guarantors and any
other party now or hereafter liable for the payment of this Note in whole or in
part, hereby (a) waives, to the extent permitted by applicable Laws, demand,
presentment for payment, notice of dishonor and of nonpayment, protest, notice
of protest, notice of intent to accelerate, notice of acceleration and all other
notices (except any notices which are specifically required by this Note or any
other Loan Document or are required by applicable Law), filing of suit and
diligence in collecting this Note or enforcing any of the security herefor;
(b) agrees to any substitution, subordination, exchange or release of any such
security or the release of any party primarily or secondarily liable hereon;
(c) agrees that neither Administrative Agent nor Payee or any Lender shall be
required first to institute suit or exhaust its remedies hereon against Borrower
or others liable or to become liable hereon or to perfect or enforce its rights
against them or any security herefor; (d) consents to any extensions or
postponements of time of payment of this Note for any period or periods of time
and to any partial payments, before or after maturity, and to any other
indulgences with respect hereto, without notice thereof to any of them; and
(e) submits (and waives all rights to object) to non-exclusive personal
jurisdiction of any state or federal court sitting in the city and county, and
venue in the city or county, in which payment is to be made as specified in
Section 1 of this Note, for the enforcement of any and all obligations under
this Note and the Loan Documents; (f) waives the benefit of all homestead and
similar exemptions as to this Note; (g) agrees that their liability under this
Note shall not be affected or impaired by any determination that any security
interest or lien taken by Administrative Agent, on behalf of Payee and the other
Lenders, to secure this Note is invalid or unperfected; and (h) hereby
subordinates any and all rights against Borrower and any of the security for the
payment of this Note, whether by subrogation, agreement or otherwise, until this
Note is paid in full. A determination that any provision of this Note is
unenforceable or invalid shall not affect the enforceability or validity of any
other provision and the determination that the application of any provision of
this Note to any person or circumstance is illegal or unenforceable shall not
affect the enforceability or validity of such provision as it may apply to other
persons or circumstances. This Note may not be amended except in a writing
specifically intended for such purpose and executed by the party against whom
enforcement of the amendment is sought. Captions and headings in this Note are
for convenience only and shall be disregarded in construing it. THIS NOTE, AND
ITS VALIDITY, ENFORCEMENT AND INTERPRETATION, SHALL BE GOVERNED BY TEXAS LAW
(WITHOUT REGARD TO ANY CONFLICT OF LAWS PRINCIPLES) AND APPLICABLE UNITED STATES
FEDERAL LAW.

 

6.                                       Notices. Any notice, request, or demand
to or upon Borrower, Administrative Agent or Payee shall be deemed to have been
properly given or made when delivered in accordance with the Loan Agreement.

 

7. No Usury. It is expressly stipulated and agreed to be the intent of Borrower,
Administrative Agent and all Lenders (including Payee) at all times to comply
with applicable state law or applicable United States federal law (to the extent
that it permits a lender to contract for, charge, take, reserve, or receive a
greater amount of interest than under state law) and that this Section shall
control every other covenant and agreement in this Note and the other Loan

 

PROMISSORY NOTE - Page 3

 

--------------------------------------------------------------------------------


 

Documents. If applicable state or federal law should at any time be judicially
interpreted so as to render usurious any amount called for under this Note or
under any of the other Loan Documents, or contracted for, charged, taken,
reserved, or received with respect to the Loan, or if the exercise by
Administrative Agent, on behalf of the Lenders, of the option to accelerate the
Maturity Date, or if any prepayment by Borrower results in Borrower having paid
any interest in excess of that permitted by applicable law, then it is
Administrative Agent’s and each Lender’s (including Payee’s) express intent that
all excess amounts theretofore collected by Administrative Agent’s and each
Lender (including Payee) shall be credited on the principal balance of this Note
and all other indebtedness and the provisions of this Note and the other Loan
Documents shall immediately be deemed reformed and the amounts thereafter
collectible hereunder and thereunder reduced, without the necessity of the
execution of any new documents, so as to comply with the applicable law, but so
as to permit the recovery of the fullest amount otherwise called for hereunder
or thereunder. All sums paid or agreed to be paid to Lenders (including Payee)
for the use, forbearance, or detention of the Loan shall, to the extent
permitted by applicable law, be amortized, prorated, allocated, and spread
throughout the full stated term of the Loan until payment in full so that the
rate or amount of interest on account of the Loan does not exceed the maximum
lawful rate from time to time in effect and applicable to the Loan for so long
as the Loan is outstanding.

 

THE LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT
BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES.

 

THERE ARE NO ORAL AGREEMENTS BETWEEN THE PARTIES.

 

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 

PROMISSORY NOTE - Page 4

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Borrower has duly executed this Note as of the date first
above written.

 

 

BORROWER:

 

 

 

 

 

CHASE PARK PLAZA HOTEL, LLC, a Delaware

 

 

limited liability company

 

 

 

 

 

By:

Behringer Harvard Opportunity OP I, LP, a Texas

 

 

 

limited partnership, its authorized member

 

 

 

 

 

 

 

By:

BHO, Inc., a Delaware corporation, its

 

 

 

general partner

 

 

 

 

 

 

 

By:

 /s/ Gerald J. Reihsen, III

 

 

 

Name:

Gerald J. Reihsen, III

 

 

Title:

Executive Vice President -

 

 

 

Corporate Development & Legal

 

 

 

and Secretary

 

 

PROMISSORY NOTE - Signature Page

 

--------------------------------------------------------------------------------